EXECUTION VERSION







STERICYCLE, INC.

FIRST AMENDMENT AND INCREASE AGREEMENT




This First Amendment and Increase Agreement, dated as of July 23, 2009 (this
“Agreement”), is entered into by and among Stericycle, Inc., a Delaware
corporation (the “Borrower”), Stericycle International LLC, a Delaware limited
liability company (the “Guarantor”), Bank of America, N.A. (“Bank of America”),
as administrative agent (in such capacity, the “Administrative Agent”) under
that certain Term Loan Credit Agreement, dated as of June 24, 2009 (as amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”), among the Borrower, the Lenders from time to time party thereto
(the “Lenders”) and the Administrative Agent, and the other financial
institutions signatory hereto (the “New Lenders”).  Terms defined in the Credit
Agreement shall have their defined meanings when used herein.

W I T N E S S E T H

WHEREAS, the Credit Agreement provides in Section 2.15 thereof that the Borrower
may request an increase in the Loans by an amount (for all such requests) not
exceeding $150,000,000 in the aggregate;

WHEREAS, the Borrower has requested that the Lenders and the Administrative
Agent amend Section 2.15 of the Credit Agreement to provide that the Borrower
may request an increase in the Loans by an amount (for all such requests) not
exceeding $175,000,000 in the aggregate and amend certain other provisions of
the Credit Agreement as set forth herein, and the Administrative Agent and Bank
of America, as the sole existing Lender, agree to so amend the Credit Agreement,
which amendments shall be effective immediately prior to the increase in Loans
under the Credit Agreement effected hereby;

WHEREAS, to achieve the full amount of a requested increase and subject to the
approval of the Administrative Agent, the Borrower may invite Eligible Assignees
to become Lenders under the Credit Agreement; and

WHEREAS, the Borrower has submitted a request to increase the Loans by
$145,000,000 which will result in aggregate outstanding Loans under the Credit
Agreement as of the date hereof of $195,000,000, with $30,000,000 remaining
available to be drawn under Section 2.15 of the Credit Agreement after giving
effect to the amendments effected hereby on or prior to December 24, 2009
subject to the terms and conditions set forth in the Credit Agreement; and

WHEREAS, none of the undersigned New Lenders was an original party to the Credit
Agreement but each now desires to become a party thereto and Bank of America, as
the sole existing Lender does not at this time desire to increase its Loans
under the Credit Agreement;

NOW, THEREFORE, each of the parties hereto hereby agrees as follows:

1.  Subject to the satisfaction of the conditions precedent set forth in
Paragraph 5 hereof:














EXECUTION VERSION







(a)  The first paragraph of the recitals to the Credit Agreement is amended and
restated in its entirety as follows:

“This TERM LOAN CREDIT AGREEMENT (“Agreement”) is entered into as of June 24,
2009, among STERICYCLE, INC., a Delaware corporation (the “Company” or the
“Borrower”), each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”), BANK OF AMERICA, N.A., as
Administrative Agent, HSBC Bank USA, N.A., as Syndication Agent and U.S. BANK,
NATIONAL ASSOCIATION, NATIONAL CITY BANK, and THE BANK OF NOVA SCOTIA, as
Co-Documentation Agents (collectively, the “Co-Documentation Agents”).”

(b)  The definitions of “Business Day”, “Default Rate” and “Syndication Agent”
set forth in Section 1.01 of the Credit Agreement are amended and restated in
their entirety as follows:

““Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banks are authorized to close under the Laws of, or are in fact
closed in, the State of New York or the state where the Administrative Agent’s
Office with respect to Obligations is located and if such day relates to any
interest rate settings as to a Eurocurrency Rate Loan, any fundings,
disbursements, settlements and payments in respect of any such Eurocurrency Rate
Loan, or any other dealings to be carried out pursuant to this Agreement in
respect of any such Eurocurrency Rate Loan, means any such day on which dealings
in deposits in Dollars are conducted by and between banks in the London
interbank eurodollar market.”

“Default Rate” means (a) when used with respect to Obligations other than a
Loan, an interest rate equal to (i) the Base Rate plus (ii) 2% per annum and (b)
when used with respect to a Loan, an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus (ii) 2%
per annum.

“Syndication Agent” means HSBC Bank USA, N.A., in its capacity as syndication
agent.””

(c)  The last sentence of Section 2.05 of the Credit Agreement is amended and
restated in its entirety as follows:

“Each such prepayment shall be applied to the Loans of the Lenders in inverse
order of maturity and shall be applied in accordance with the Lenders’
respective Applicable Percentages.”

(d)Section 2.15 of the Credit Agreement is amended to delete the reference
therein to “$150,000,000” and replace such reference with “$175,000,000”.

(e)Section 9.08 of the Credit Agreement is amended and restated in its entirety
as follows:

“Anything herein to the contrary notwithstanding, none of the Book Manager, the
Arranger, the Syndication Agent or any of the Co-Documentation Agents shall have
any powers,














duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent or
a Lender hereunder.”

2. Each undersigned New Lender agrees to be bound by the provisions of the
Credit Agreement and agrees that it shall, on the Effective Date and immediately
subsequent to the effectiveness of the amendments to the Credit Agreement set
forth in Paragraph 1 hereof, become a Lender for all purposes of the Credit
Agreement to the same extent as if originally a party thereto, with a Commitment
as set forth opposite its name in Schedule A attached hereto.

3.  Subject to the satisfaction of the conditions precedent set forth in
Paragraph 5 hereof and subject to the terms and conditions set forth in the
Credit Agreement, each New Lender severally agrees to make a single loan
(collectively, the “Increase Loans”) to the Borrower in Dollars on July 23, 2009
(the “Effective Date”), in an amount equal to its allocable share of
$145,000,000.  The Borrowing shall consist of Increase Loans made simultaneously
by the New Lenders and shall be allocated among the New Lenders in accordance
with their respective Commitments and funded through the Administrative Agent on
the Effective Date.  The Increase Loans shall constitute “Loans” under and as
defined in the Credit Agreement for all purposes, and, as such, shall be subject
to all terms and conditions set forth in the Credit Agreement and shall enjoy
all benefits under the Loan Documents (including, without limitation, all
benefits under the Guaranties).  Amounts so borrowed and repaid or prepaid may
not be reborrowed.

4. Each undersigned New Lender (a) represents and warrants that it is legally
authorized to enter into this Agreement; (b) represents and warrants that it
meets the criteria for an Eligible Assignee under the Credit Agreement; (c)
confirms that it has received a copy of the Credit Agreement and has reviewed
such other documents and information as it has deemed appropriate to make its
own credit analysis and decision to enter into this Agreement; (d) agrees that
it will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Credit Agreement or any other instrument or document
furnished pursuant hereto or thereto; (e) appoints and authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement or any other instrument or
document furnished pursuant hereto or thereto as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
incidental thereto; and (f) agrees that it will be bound by the provisions of
the Credit Agreement and will perform in accordance with its terms all the
obligations which by the terms of the Loan Documents are required to be
performed by it as a Lender.

5.  The effectiveness of the amendments to the Credit Agreement set forth in
Paragraph 1 hereof and the obligation of each New Lender to make its Increase
Loan hereunder is subject to the satisfaction of the following conditions
precedent:

(a)  the Administrative Agent shall have received executed counterparts of this
Agreement, duly executed and delivered on behalf of each of the Administrative
Agent, the Borrower, the Guarantor and each New Lender;














(b)  the Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Effective Date (in sufficient copies for each
Lender) signed by a Responsible Officer of such Loan Party (i) certifying and
attaching the resolutions adopted by such Loan Party approving or consenting to
the Increase Loans, and (ii) in the case of the Borrower, certifying that,
before and after giving effect to the Increase Loans, (A) the representations
and warranties contained in Article V of the Credit Agreement and the other Loan
Documents are true and correct on and as of the Effective Date, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they are true and correct as of such earlier date, and
except that for purposes of this Agreement, the representations and warranties
contained in subsections (a) and (b) of Section 5.05 of the Credit Agreement
shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.01 of the Credit Agreement, and
(B) no Default exists, or would result from such proposed increase or the
application of the proceeds thereof;

(c)  the Borrower shall have delivered to the Administrative Agent each of the
assurances, certificates, documents, consents or opinions as the Administrative
Agent or the Required Lenders reasonably may require;

(d)  the Administrative Agent shall have received from the Borrower, in
immediately available funds, all fees required under any fee letter executed in
connection with this increase, which fees shall be fully earned and
non-refundable when due and payable;

(e)  unless waived by the Administrative Agent or the Arranger, respectively,
the Borrower shall have paid all fees, charges and disbursements of counsel to
the Administrative Agent and the Arranger, respectively, to the extent invoiced
prior to or on the Effective Date, plus such additional amounts of such fees,
charges and disbursements as shall constitute its reasonable estimate of such
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent);
and

(f)  the Borrower shall have delivered to the Administrative Agent a Committed
Loan Notice for an amount equal to the Increase Loans in accordance with the
requirements of the Credit Agreement.

6.  Each New Lender’s address for notices for the purposes of the Credit
Agreement is as set forth on its signature page hereto.

7.  The Borrower hereby represents and warrants that no Default or Event of
Default has occurred and is continuing on and as of the date hereof.

8.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS AND DECISIONS (AS OPPOSED TO CONFLICTS OF LAW PROVISIONS) OF THE
STATE OF ILLINOIS.

9. This Agreement may be executed in any number of counterparts and by different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same document.














10. From and after the date hereof, each reference in the Credit Agreement to
the “Lenders”, the “Loans”, the “Commitments” or words of like import shall mean
and be a reference to the terms Lenders, Loans and Commitments as modified by
this Agreement.

11. Except as specifically modified by this Agreement, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed.

12. The Guarantor hereby consents to the Increase Loans and reaffirms the terms
and conditions of the Domestic Subsidiary Guaranty and each other Loan Document
executed by it and acknowledges and agrees that such Domestic Subsidiary
Guaranty and each and every such Loan Document executed by the Guarantor in
connection with the Credit Agreement remains in full force and effect and is
hereby reaffirmed, ratified and confirmed.

[remainder of this page intentionally left blank]




















IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

HSBC Bank USA, N.A.

as Syndication Agent and a Lender


By:

/s/ Andrew Bick

Name:

Andrew Bicker

Title:

Vice President





Address for notices:

71 S. Wacker Dr., Suite 2700

Chicago, IL 60606

Attn:

Andrew Bicker

Tel:

(312) 357-3991

Fax:

(312) 357-3999























IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

U.S. Bank National Association


By:

/s/ James N. DeVries

Name:

James N. Devries

Title:

Senior Vice President


Address for notices:

U.S. Bank–Corporate Banking Group

209 South LaSalle Street, Suite 410

Chicago, IL 60604

Attn:

Kathy Schurr

Tel:

312-325-8927

Fax:

312-325-8754























IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

National City Bank


By:

/s/ Derek R. Cook

Name:

Derek R. Cook

Title:

Senior Vice President


Address for notices:

One North Franklin, Suite 2000

Chicago, IL 60606

Attn:

Derek R. Cook

Tel:

312.384.4653

Fax:

312.384.4666























IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

[INSERT NAME OF NEW LENDER]


By:

/s/ Paula Czach

Name:

Paula Czach

Title:

Director


Address for notices:

The Bank of Nova Scotia

711 Louisiana, Suite 1400

Houston, TX 77002

Attn:

Paula Czach

Tel:

713 759 3454

Fax:

832 426 6023























IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

The Northern Trust Company


By:

/s/ Jeffrey P. Sullivan

Name:

Jeffrey P. Sullivan

Title:

Vice President


Address for notices:

50 S. LaSalle Street

Chicago, IL 60603

Attn:

Corporate Banking Administration

Tel:

312-444-7634

Fax:

312-444-7028























IN WITNESS WHEREOF, each of the undersigned has caused this Agreement to be
executed and delivered by a duly authorized officer on the date first above
written.

Foris Bank SA/NV, New York Branch


By:

/s/ John W. Deegan

Name:

John W. Deegan

Title:

Director & Group Head

By:

/s/ Carlos del Marmol

Name:

Carlos del Marmol

Title:

Head of International Desk N.A.


Address for notices:

101 Hudson Street

Jersey City, NJ 07302

Attn:

Marlene Purrier-Ellis

Tel:

201-631-8187

Fax:

201-631-8181























Agreed and consented to as of the date first written above:




BANK OF AMERICA, N.A.
as Administrative Agent and a Lender




By:

/s/ Maria F. Maia

Name:

Maria F. Maia

Title:

Managing Director










STERICYCLE, INC.
as the Borrower




By:

/s/ Frank J.M. ten Brink

Name:

Frank J.M. ten Brink

Title:

Executive Vice President

and Chief Financial Officer







STERICYCLE INTERNATIONAL, LLC
as the Guarantor




By:

/s/ Frank J.M. ten Brink

Name:

Frank J.M. ten Brink

Title:

Manager, Vice President

Secretary and Treasurer


























SCHEDULE A




COMMITMENTS





New Lender

Commitment

HSBC Bank USA, N.A.

$40,000,000

U.S. Bank, National Association

$35,000,000

National City Bank

$25,000,000

The Bank of Nova Scotia

$25,000,000

The Northern Trust Co.

$10,000,000

Fortis Bank SA/NV, New York Branch

$10,000,000

 

 

TOTAL

$145,000,000

 

 





ENDNOTES

CH1 4748166v.9












